Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Upon reconsideration, the restriction requirement has been modified to the extent that claim 1 is designated a linking claim between Groups I and II. Accordingly the new groupings are as follows.
Group I. Claims 2-14.
Group II. Claims 15-18.
Group III. Claims 19-21.
Claim 1 is linking between Groups I and II.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 and 14 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kruger (US 3,307,270). No distinction is seen .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger. Regarding claim 9, Kruger discloses at col. 2, lines 44-46 that motor 29 is provided to drive the conveyor 24, and also discloses at col. 4, lines 63-65 that motor 92 may be mounted on nozzle .

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger as applied to claim 1 above, and further in view of Drugge (US 4,316,718). It would be further obvious from Drugge to provide a conveyor belt comprising a mesh or a plurality of perforations. One of ordinary skill in the art would be motivated to do so, since Kruger discloses at col. 1, lines 54-57 that the support for the peas comprises a permeable conveyor belt, and Drugge discloses an analogous apparatus for drying which includes a belt-type conveyor, and teaches in the Abstract and col. 1, lines 57-68 that the conveyor includes perforations. 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger as applied to claim 1 above, and further in view of Bernes et al (US 5,373,647). It would be obvious from Bernes et al to modify the apparatus with a hopper configured to receive the material to be dried and an extruder configured to extrude the material. One of ordinary skill in the art would be motivated to do so, since Bernes et al disclose such an apparatus for drying sewage sludge (see FIG. 1 and its description), and one would appreciate that the apparatus of Kruger .
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger as applied to claim 1 above,  further in view of Dornier et al (US 4,823,479), even further in view of Reed et al (US 2020/0085085) (with reliance on corresponding provisional application No. 62/732,581). It would be further obvious from Dornier et al to modify the apparatus of Kruger by employing first and second conveyors for drying. One of ordinary skill in the art would be motivated to do so, since Dornier et al disclose a bulk dryer comprising a plurality of transport belts at col. 1, lines 32-54, and Kruger et al suggest at col. 1, lines 10-12 that the invention relates broadly to “drying apparatus. It would be further obvious from provisional application No. 62/732,581 to include a controller configured to simultaneously and independently control the first and second drying stages to coordinate a transport speed and flow of air for each conveyor belt. One of ordinary skill in the art would be motivated to do so, since provisional application No. 62/732,581 discloses an analogous apparatus which includes a plurality of drying modules, and teaches in Paragraph [0006] that the blower speed and temperature for each module may be adjusted, with a further disclosure in Paragraph [0003] that speed of the conveyor may be varied..
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kruger in view of Dornier et al,  further in view of Reed et al (US 2020/0085085) (with reliance on corresponding provisional application No. 62/732,581),  as applied to claim 11 above, even further in view of either Tomlinson et al (US 2,657,031) or Brock (US 3,352,025). It would be even further obvious from either Tomlinson et al or Brock to include an agitator configured to remove a partially 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the recitation of “wherein, after the waste product has been transported to the second end of the system, the waste product is transformed into a dried waste product having a moisture content of about 5% to about 20%, inclusive” is a method limitation which is improper in an apparatus claims. It is well-settled that method limitations are improper in apparatus claims, since it is the apparatus structure which is covered by an apparatus claim, and not the method of musing such structure. In claims 6 and 9, respectively, the recitation of “suitable material” and “suitable power source” renders the scope of the claims vague and indefinite, since it would not be ascertainable as to whether a given material or power source would be “suitable”.
The other references are made of record for disclosing various drying apparatus wherein the material being dried is transported on a conveyor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736